Exhibit PERFORMANCE-BASED COMPENSATION AGREEMENT THIS AGREEMENT, entered into as of this 23rd day of January 2008, between CHAPPARRAL BOATS, INC., a Georgia corporation (hereinafter called the "Company"), and JAMES A. LANE, JR. (hereinafter called the "Employee"). W I T N E S S E T H: WHEREAS, the Company desires to employ Employee and Employee desires to accept employment on the terms and conditions hereinafter stated; and NOW, THEREFORE, in consideration of the employment of Employee by the Company, and the promises and mutual covenants and agreements herein contained, the parties agree as follows: 1.
